DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The term “high energy density beam” is interpreted to be a laser in light of the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Buller (US 2017/0239719) (Previously cited).

    PNG
    media_image1.png
    719
    538
    media_image1.png
    Greyscale

Regarding claim 1, Buller teaches a method for laser additive manufacturing (See abstract “The present disclosure provides three-dimensional (3D) printing methods, apparatuses, and systems using, inter alia, a controller that regulates formation of at least one 3D object (e.g., in real time during the 3D printing”; and para.[0002] “Three-dimensional (3D) printing (e.g., additive manufacturing) is a process for making three-dimensional (3D) objects of any shape from a design.”) comprising the steps of:
(a) providing a base metal workpiece (material bed 104; see para.[0110] “The material bed can comprise at least one material selected from the group consisting of elemental metal, metal alloy, ceramics, and an allotrope of elemental carbon.”) comprising a deposition surface (the surface of the meatal bed 104); 
(b) providing a high energy density beam (See fig.1 and para[0248] “A transforming energy beam 101 is generated by an energy source 121”); 
(c) providing a shield gas comprising hydrogen  (See para.[0338] “The system can include an enclosure (e.g., a chamber comprising a wall 107). At least a fraction of the components in the system (e.g., components of the 3D printer) can be enclosed in the chamber. At least a fraction of the chamber can be filled with a gas to create a gaseous environment (i.e., an atmosphere 126)… The gas can be a non-reactive gas (e.g., an inert gas). The gaseous environment can comprise argon, nitrogen, helium, neon, krypton, xenon, hydrogen, carbon monoxide, or carbon dioxide.); 
(d) heating the deposition surface of the workpiece using the high energy density beam to create a weld pool on the deposition surface (See para[0249] “an energy beam 101 is directed towards the material bed to transform at least a portion of the material bed to form a transformed material” and para…  The layer of hardened material within the 3D object may comprise a multiplicity of melt pools.”); 
(e) feeding an additive metal to the weld pool (See para.[0249] “an energy beam 101 is directed towards the material bed to transform at least a portion of the material bed to form a transformed material; the platform is lowered; a new layer of pre-transformed material is disposed into the material bed; and that new layer is leveled and subsequently irradiated.”); 

    PNG
    media_image2.png
    241
    465
    media_image2.png
    Greyscale

(f) melting the additive metal such that the additive metal melts and combines with the weld pool to add molten deposition material to the base metal workpiece (see para.[0249] “The process may be repeated sequentially until the desired 3D object is formed from a successive generation of layers of transformed material (e.g., relating to a virtual model of a requested 3D object).”); and 
(g) cooling the molten deposition material to form a deposition layer (see para.[0249] “as the layers of transformed material harden, they may deform upon hardening (e.g., upon cooling).”), wherein the presence of hydrogen in the shield gas reduces the amount of slag, silicates, or oxides produced during the heating, feeding, melting, and cooling steps (d) through (g) [Examiner’s note: This limitation is merely an intended function of the hydrogen, and it does not further limit the method of for laser additive manufacturing. In addition, as discussed above, para.[0338] discloses the shield gas with hydrogen filled in the chamber, where the processes of the heating, feeding, melting, and cooling steps (d) through (g) are performed. Therefore the hydrogen is capable to reduce the amount of the slag,  silicates, or oxides produces during the steps.], and 
wherein the shield gas comprises 1-100 % hydrogen by volume (See para.[0338] “The system can include an enclosure (e.g., a chamber comprising a wall 107). At least a fraction of the components in the system (e.g., components of the 3D printer) can be enclosed in the chamber. At least a fraction of the chamber can be filled with a gas to create a gaseous environment (i.e., an atmosphere 126)… The gas can be a non-reactive gas (e.g., an inert gas). The gaseous environment can comprise argon, nitrogen, helium, neon, krypton, xenon, hydrogen, carbon monoxide, or carbon dioxide…. The (volume per volume) percentage of reducing agent (e.g., hydrogen) in the atmosphere may be at most about 10%, 8%, 5%, 2%, 1%, 0.5%, 0.1%, or 0.05%.” Hence, the hydrogen can be 1-100% by volume.).

Regarding claim 3, Buller teaches the shield gas comprises 2-50 % hydrogen by volume (See para.[0338] “The system can include an enclosure (e.g., a chamber comprising a wall 107). At least a fraction of the components in the system (e.g., components of the 3D printer) can be enclosed in the chamber. At least a fraction of the chamber can be filled with a gas to create a gaseous environment (i.e., an atmosphere 126)… The gas can be a non-reactive gas (e.g., an inert gas). The gaseous environment can comprise argon, nitrogen, helium, neon, krypton, xenon, hydrogen, carbon monoxide, or carbon dioxide…. The (volume per volume) percentage of reducing agent (e.g., hydrogen) in the atmosphere may be at most about 10%, 8%, 5%, 2%, 1%, 0.5%, 0.1%, or 0.05%.” Hence, the hydrogen can be 1-100% by volume.). Hence, the hydrogen can be 2-50 % by volume.).

Regarding claim 4, Buller teaches the shield gas comprises 3-10 % hydrogen by volume (See para.[0338] “The system can include an enclosure (e.g., a chamber comprising a wall 107). At least a fraction of the components in the system (e.g., components of the 3D printer) can be enclosed in the chamber. At least a fraction of the chamber can be filled with a gas to create a gaseous environment (i.e., an atmosphere 126)… The gas can be a non-reactive gas (e.g., an inert gas). The gaseous environment can comprise argon, nitrogen, helium, neon, krypton, xenon, hydrogen, carbon monoxide, or carbon dioxide…. The (volume per volume) percentage of reducing agent (e.g., hydrogen) in the atmosphere may be at most about 10%, 8%, 5%, 2%, 1%, 0.5%, 0.1%, or 0.05%.” Hence, the hydrogen can be 3-10% by volume.)

Regarding claim 5, Buller teaches the shield gas comprises 5-8 % hydrogen by volume (See para.[0338] “The system can include an enclosure (e.g., a chamber comprising a wall 107). At least a fraction of the components in the system (e.g., components of the 3D printer) can be enclosed in the chamber. At least a fraction of the chamber can be filled with a gas to create a gaseous environment (i.e., an atmosphere 126)… The gas can be a non-reactive gas (e.g., an inert gas). The gaseous environment can comprise argon, nitrogen, helium, neon, krypton, xenon, hydrogen, carbon monoxide, or carbon dioxide…. The (volume per volume) percentage of reducing agent (e.g., hydrogen) in the atmosphere may be at most about 10%, 8%, 5%, 2%, 1%, 0.5%, 0.1%, or 0.05%.” Hence, the hydrogen can be 5-8% by volume.).

Regarding claim 6, Buller teaches the shield gas further comprises argon, carbon dioxide, nitrogen, helium, oxygen, or a mixture thereof  (See para.[0338] “The gas can be a non-reactive gas (e.g., an inert gas). The gaseous environment can comprise argon, nitrogen, helium, neon, krypton, xenon, hydrogen, carbon monoxide, or carbon dioxide.”).

Regarding claim 7, Buller teaches additional deposition layers are formed by repeating steps (d) through (g) (See para.[0249] “a layer of pre-transformed material (e.g., powder material) is operatively coupled and/or disposed adjacent to the platform using the pre-transformed material dispensing mechanism (e.g., 116); the layer is leveled using a leveling mechanism (e.g., 117 and 118 collectively); an energy beam 101 is directed towards the material bed to transform at least a portion of the material bed to form a transformed material; the platform is lowered; a new layer of pre-transformed material is disposed into the material bed; and that new layer is leveled and subsequently irradiated. The process may be repeated sequentially until the desired 3D object is formed from a successive generation of layers of transformed material (e.g., relating to a virtual model of a requested 3D object).”).

Regarding claim 8, Buller teaches the additive metal is an additive metal powder (see para.[0250] “The methods, systems, apparatuses, and/or software described herein may comprise providing a first layer of pre-transformed material (e.g., powder) in an enclosure to form a material bed (e.g., powder bed).”).

Regarding claim 9, Buller teaches the additive metal is an additive metal wire (see para.[0163] “3D printing methodologies can comprise powder feed, or wire deposition.” Hence the additive metal can be in a wire form.).

Response to Arguments
Applicant’s arguments filed on 10/05/2022, with respect to the rejection(s) of claims 1-9 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Buller as shown the rejections above.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRIS Q LIU/Primary Examiner, Art Unit 3761